NOT FOR PUBLICATION WITHOUT THE
                            APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
  internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                     SUPERIOR COURT OF NEW JERSEY
                                                     APPELLATE DIVISION
                                                     DOCKET NO. A-3180-21

IN THE MATTER OF
THOMAS VALENTE,
WEST MILFORD,
POLICE DEPARTMENT.
______________________

                Argued September 19, 2022 – Decided October 14, 2022

                Before Judges Currier, Mayer and Enright.

                On appeal from an interlocutory decision of the New
                Jersey Civil Service Commission, Docket No. 2022-
                913.

                Deena B. Rosendahl argued the cause for appellant
                Township of West Milford (Decotiis, Fitzpatrick, Cole
                & Giblin, LLP, attorneys; Deena B. Rosendahl, on the
                briefs).

                Charles Sciarra argued the cause for respondent
                Thomas Valente (Sciarra & Catrambone, LLC,
                attorneys; Frank C. Cioffi, of counsel and on the brief).

                Matthew J. Platkin, Acting Attorney General, attorney
                for respondent New Jersey Civil Service Commission
                (Pamela N. Ullman, Deputy Attorney General, on the
                statement in lieu of brief).

PER CURIAM
      By way of leave granted, the Township of West Milford (Township)

appeals from an April 6, 2022 decision by the New Jersey Civil Service

Commission (Commission) remanding a disciplinary matter involving Thomas

Valente to the Office of Administrative Law (OAL) for a hearing. Because we

conclude the parties had an enforceable settlement agreement, the Commission

acted arbitrarily and capriciously in its final order overturning a decision by an

administration law judge, we reverse.

      In 2021, the Township received an anonymous complaint regarding

Valente, who was then a member of the West Milford Police Department

(Department).    After investigating the allegations in the complaint, the

Department charged Valente with neglect of duty, neglect of supervision,

violation of departmental policy, and lying during an internal affairs

investigation.   On May 12, 2021, Valente received the results of the

investigation.

      On May 27, 2021, Valente's attorney at the time, Michael J. Mitzner,

entered a not guilty plea to the Department's charges and requested a hearing.

The Department scheduled a hearing for June 21, 2021. About a week prior to

the hearing, counsel for Valente and the Township had a telephone conference.

During this conference, Mitzner proposed a settlement of the charges against


                                                                            A-3180-21
                                        2
Valente.   The Township attorney asked Mitzner to submit the settlement

proposal in writing.

      In a June 15, 2021 email transmitted at 12:53 in the afternoon, Mitzner

sent a detailed document to the Township attorney containing the essential terms

of the settlement. The document included a date for Valente's resignation such

that Valente would achieve a pension based on fifteen years of service with the

Department. The agreement also contained provisions allowing Valente to

obtain an identification card as a retired police officer, a permit to carry a

weapon, and assistance from the Department if Valente sought future

employment in the security field.

      The Township responded the same day in an email transmitted to Mitzner

at 5:18 in the evening. According to the email, the Township accepted some

terms, rejected some terms, and modified some terms.

      Mitzner telephoned the Township attorney the following day, June 16,

2021, and accepted the terms of the settlement per the Township's June 15 email.

The Township again requested Valente's attorney provide written confirmation

of the settlement.

      In a June 16, 2021 email sent to the Township attorney at 2:44 in the

afternoon, Mitzner confirmed the terms of the settlement were "acceptable to Lt.


                                                                          A-3180-21
                                       3
Valente, subject to working out the actual language and preparing a formal

Agreement." In the same email, Mitzner included the following statement: "We

understand that the June 21, 2021 Hearing has been adjourned and that you will

get us a draft of a proposed formal Agreement within the next few days."

      On June 18, 2021, the Township attorney forwarded the agreement to

Mitzner, indicating the document would be revised upon receipt of a list of

specific equipment to be returned by Valente to the Department. Mitzner did

not respond to the Township attorney's June 18 email.

      On June 21, 2021, the Township attorney sent an email with the settlement

document, including the specific equipment to be returned by Valente. The

document otherwise remained unchanged from the document accepted by

Valente's attorney on June 16.    Mitzner did not respond to the Township

attorney's June 21 email. Consistent with Mitzner's June 16, he and Valente did

not appear at the disciplinary hearing scheduled for June 21, 2021 because

Mitzner "underst[ood] that the June 21, 2021 hearing ha[d] been

adjourned . . . ."

      Thereafter, Valente retained a new attorney, Frank Cioffi, who signed a

formal substitution of attorney on July 1, 2021. On July 9, 2021, Cioffi sent a




                                                                           A-3180-21
                                      4
letter to the Township attorney enclosing the substitution, entering a not guilty

plea to the disciplinary charges against Valente, and requesting a hearing.

      In a July 15, 2021 letter, the Township attorney advised Cioffi the matter

was settled. Cioffi maintained the matter was not settled and repeated his

demand to schedule a disciplinary hearing.       In a July 21, 2021 letter, the

Township attorney maintained a settlement was reached but agreed to hold a

hearing on August 11, 2021 without prejudice. The Township attorney stated

the Township was not waiving any rights by conducting a hearing and

"reserve[d] the right to continue to assert a settlement ha[d] been reached."

      At the start of the disciplinary hearing on August 11, 2021, the Township

attorney stated the following:

            I would like the record to . . . reflect that the Township
            has agreed to proceed with the disciplinary hearing
            today but reserves its right to maintain that we don't
            owe [Valente] the hearing because a settlement was in
            fact reached and we do intend to pursue enforcing the
            terms of the settlement, but in the interest of due
            process and preserving the record, we've agreed to
            conduct the hearing this morning.

      At the conclusion of the hearing, the hearing examiner sustained the

Department's imposition of discipline, resulting in Valente's termination. The

hearing examiner found Valente lied during the internal affairs investigation.



                                                                              A-3180-21
                                        5
As a result of that finding, the hearing examiner determined the Attorney

General Guidelines mandated termination.

      Because the hearing officer sustained the disciplinary charges and

imposed termination, the Township issued a Final Notice of Disciplinary Action

and removed Valente from his position with the Department effective October

4, 2021.    The next day, Valente appealed to the Commission and the

Commission referred the matter to the OAL. Thereafter, the Township filed a

separate declaratory judgment action in the New Jersey Superior Court seeking

to enforce the settlement.

      The OAL assigned the matter to an Administrative Law Judge (ALJ) for

a hearing. During a status conference, the ALJ learned of the Superior Court

action. Rather than litigate in two separate forums, the parties consented to the

ALJ hearing a future motion seeking to enforce the settlement.

      The Township filed a motion to enforce the settlement and the ALJ

considered the written submissions and arguments of counsel on February 11,

2022. The Township argued a full and final settlement had been reached with

Valente based on Mitzner's actions. Valente contended Mitzner lacked actual

or apparent authority to settle the matter on his behalf and therefore no




                                                                           A-3180-21
                                       6
settlement was reached. Valente did not submit a certification or affidavit in

support of his arguments.

      In a February 28, 2022 written decision, the ALJ concluded Valente

authorized Mitzner to enter into the settlement, the agreement included all of the

essential terms of the settlement, and there was no contrary evidence offered by

Valente creating a genuine dispute of material fact to warrant a plenary hearing.

The ALJ found Mitzner had both actual and apparent authority to enter into the

settlement based on the June 15 and 16 email exchanges. In reviewing Mitzner's

June 16 email to the Township attorney, the ALJ found "it is clear that Lt.

Valente was not only aware of the settlement negotiations, but also had been

apprised of and had approved the revisions to the original settlement proposal

by [the Township]." The judge noted the June 21 disciplinary hearing was

adjourned "as a direct consequence of this e-mail." The judge wrote:

            This is not a case of a passive, uninvolved party whose
            attorney ran amok. Rather, per the e-mails, there had
            been very specific discussions concerning reasoning
            behind the terms of the agreement, which was to
            achieve an outcome most favorable to [Valente's] future
            employment. When a counterproposal was propounded
            by [the Township], per Mr. Mitzner, this was
            specifically discussed and approved by Lt. Valente.

      The ALJ found Valente presented no evidence to infer: (1) "[Mitzner] did

not represent Lt. Valente"; (2) "[Mitzner] was not authorized to enter into

                                                                            A-3180-21
                                        7
settlement negotiations with [the Township]"; and (3) "[Mitzner] was not

authorized to accept the settlement terms offered by [the Township]."

      Based on these findings, the ALJ held "Mr. Mitzner had, at the very least,

implied actual authority from Lt. Valente to not only enter into settlement

negotiations on his behalf, but also to enter into a settlement agreement." Even

if no actual authority existed, the ALJ determined "the manner in which the

negotiations played out would lead [the Township] to believe that . . . Mr.

Mitzner had such (apparent) authority."

      After determining Mitzner had authority to enter into a settlement on

Valente's behalf, the ALJ then considered whether the agreement "was sufficient

to constitute a settlement."   In reviewing the email exchanges, specifically

Mitzner's June 16 email to the Township attorney, the ALJ found:

            There is no legitimate question that the document
            attached to the emails . . . , upon which both parties
            commented on and revised, contained all the "essential
            terms" of any potential settlement. It was very detailed,
            covering topics such as liability admissions,
            administrative closure of charges, terms of employment
            separation, accrued time, waivers, confidentiality,
            return of property, non-disparagement, attorney's fees,
            etc.

      While the ALJ acknowledged the agreement was subject to review by the

Township's mayor, he found the subsequent actions by the Township attorney,


                                                                          A-3180-21
                                       8
including the updated agreement with a list of property to be returned by

Valente, and the July 15 and July 21 letters, "clearly indicated that a settlement

had been reached." The ALJ concluded "there is no legitimate question of fact

that [the Township] considered this matter settled, subject to what is clearly

mandatory approval by the governing body and that this was unequivocally

communicated to [Valente]."

      Lastly, the ALJ held there was no need for a hearing "to flesh out the

positions of the part[ies]" because Valente failed to provide evidence suggesting

Mitzner lacked authority to settle the matter on his behalf, failed to communicate

the terms of the settlement, or that Valente did not agree to the settlement per

the June 15 and 16 emails. Nor was there a certification or affidavit from

Mitzner creating a factual issue regarding the settlement. The ALJ concluded

"the manner in which this unfolded is indicative of a party having second

thoughts about what he had agreed to and not that he had never authorized or

agreed to the settlement."

      Based on these findings, the ALJ granted the Township's motion to

enforce the settlement and dismissed Valente's appeal.

      Valente filed exceptions with the Commission and the Township

responded. In an April 6, 2022 decision, the Commission declined to adopt the


                                                                            A-3180-21
                                        9
ALJ's determination. Notably, the Commission did not reject the ALJ's factual

findings.

      In its decision, the Commission acknowledged settlements are strongly

favored and should be set aside only where there is fraud or other compelling

circumstances. Because the Department proceeded with the disciplinary hearing

on August 11, 2021, the Commission found "[t]he actions by the [Township] cut

against its argument that a valid settlement had been reached as there would be

no need for a such a hearing if there was truly a settlement." The Commission

also noted "while [Valente]'s prior attorney may have had the authority to settle

the matter, there is no indication that [Valente] ever signed any document

memorializing the terms of the settlement." While recognizing Valente's failure

to physically sign the document was not dispositive, the Commission concluded

"given the [Township]'s contrary actions . . . , to dismiss [Valente]'s appeal on

this basis would be inequitable." The Commission remanded the matter to the

OAL for a hearing on the merits of the disciplinary charges against Valente.

      The Township filed a motion for leave to appeal the Commission's

decision. In a June 20, 2022 order, we granted leave to appeal and accelerated

the matter on the calendar.




                                                                           A-3180-21
                                      10
      On appeal, the Township argues that the Commission's decision was

arbitrary, capricious, and unreasonable, contrary to established case law, and not

based on substantial evidence in the record. Further, the Township contends the

Commission acted beyond the scope of its authority by directing a hearing on

the merits. We agree and reverse.

      We have "a limited role" in reviewing agency decisions. Henry v. Rahway

State Prison, 81 N.J. 571, 579 (1980). "Ordinarily, an appellate court will

reverse the decision of [an] administrative agency only if it is arbitrary,

capricious or unreasonable or it is not supported by substantial evidence in the

record as a whole." Id. at 579-80 (citing Campbell v. Dep't of Civ. Serv., 39

N.J. 556, 562 (1963)). An agency action is arbitrary, capricious, or unreasonable

if it violates the law, if the record does not contain substantial evidence to

support it, or if the agency's conclusion could not reasonably have been reached

on a showing of the relevant factors. George Harms Constr. Co. v. N.J. Tpk.

Auth., 137 N.J. 8, 27 (1994) (citing Campbell, 39 N.J. at 562).

      The burden is on the appealing party to demonstrate grounds for reversal.

Matter of State & Sch. Emps.' Health Benefits Comm'ns' Implementation of

I/M/O Yucht, 233 N.J. 267, 285 (2018); see also Bowden v. Bayside Prison, 268

N.J. Super. 301, 304 (App. Div. 1993) (holding that "[t]he burden of showing


                                                                            A-3180-21
                                       11
the agency's action was arbitrary, unreasonable[,] or capricious rests upon the

appellant.").

      In reviewing an agency's decision on a question of law, we apply a de

novo standard.      In re N.J. Dep't of Env't Prot. Conditional Highlands

Applicability Determination, 433 N.J. Super. 223, 235 (App. Div. 2013) (citing

Russo v. Bd. of Trs., Police & Fireman's Ret. Sys., 206 N.J. 14, 27 (2011)). We

are "in no way bound by the agency's . . . determination of a strictly legal issue."

Mayflower Sec. Co. v. Bureau of Sec., 64 N.J. 85, 93 (1973). If our review of

the record satisfies us the agency's finding is clearly mistaken or erroneous, the

decision is not entitled to judicial deference and must be set aside. L.M. v. N.J.

Div. of Med. Assistance & Health Servs., 140 N.J. 480, 490 (1995).

      Here, the two issues raised on appeal address matters of law. The first

issue is whether Mitzner had authority to enter into a settlement on behalf of

Valente. The second issue is whether the parties agreed on the essential terms

to render the settlement enforceable.

      We first address Mitzner's authority to negotiate and enter into a

settlement. It is well-settled that "an attorney is presumed to possess authority

to act on behalf of the client, and the party asserting the lack of authority must

sustain 'a heavy burden to establish that [the] attorney acted without any kind of


                                                                              A-3180-21
                                        12
authority.'" Jennings v. Reed, 381 N.J. Super. 217, 231 (App. Div. 2005)

(citations omitted) (quoting Sun Ins. Co. of Cal. v. Williams, 729 F.2d 581, 583

(8th Cir. 1984)).

      We are satisfied there was apparent authority for Mitzner's actions.

"Apparent authority arises 'when a third party reasonably believes the actor has

authority to act on behalf of the principal and that belief is traceable to the

principal's manifestations.'" AMB Property, LP v. Penn Am. Ins. Co., 418 N.J.

Super. 441, 454 (App. Div. 2011) (quoting Restatement (Third) of Agency §

2.01 (2006)).

      Based on the June 2021 emails between Mitzner and the Township

attorney, Mitzner had apparent authority to enter into the settlement on Valente's

behalf. Mitzner's June 15 email to the Township attorney attached a twelve-

paragraph settlement document. In his June 16 email, Mitzner confirmed the

agreement in the June 15, 2021 email from the Township attorney was

"acceptable to Lt. Valente, subject to working out the actual language of

preparing a formal Agreement."       Under these circumstances, the Township

reasonably believed Mitzner had authority to act on Valente's behalf and the

Township's belief in Mitzner's authority is supported by the inclusion of

Valente's specific settlement conditions in the document.


                                                                            A-3180-21
                                       13
      The emails clearly established Valente was not only aware of the

settlement discussions but affirmatively accepted the Township's settlement

document. The emails, coupled with the non-appearance of Valente and Mitzner

at the disciplinary hearing on June 21, 2021, support Mitzner's authority to enter

into the settlement on Valente's behalf.

      Significantly, Valente offered no evidence, affidavit, or certification in

opposition to the Township's motion to enforce the settlement. Valente never

provided a certification or any other evidence that Mitzner lacked actual or

apparent authority to settle with the Township on his behalf. Nor did Valente

offer a certification or affidavit from his previous attorney stating Mitzner had

no authority to settle the matter.

      Because Mitzner had authority to settle on behalf of Valente, we next

consider whether the parties agreed to the essential terms to constitute an

enforceable settlement agreement.      The burden of proving that the parties

entered into a settlement is on the party seeking to enforce the settlement.

Amatuzzo v. Kazmiuk, 305 N.J. Super. 469, 475 (App. Div. 1997). Settlements

are governed by contract law and require assent to the essential terms to be valid.

Cumberland Farms, Inc. v. N.J. Dep't of Envtl. Prot., 447 N.J. Super. 423, 438

(App. Div. 2016) (citing Mosley v. Femina Fashions, Inc., 356 N.J. Super. 118,


                                                                             A-3180-21
                                       14
126 (App. Div. 2002)). A contract is enforceable when the parties agree on the

essential terms and agree to be bound by those terms. Weichert Co. Realtors v.

Ryan, 128 N.J. 427, 435 (1992). "Where the parties agree upon the essential

terms of a settlement, so that the mechanics can be 'fleshed out' in a writing to

be thereafter executed, the settlement will be enforced notwithstanding the fact

the writing does not materialize because a party later reneges." Lahue v. Pio

Costa, 263 N.J. Super. 575, 596 (App. Div. 1993) (citing Bistricer v. Bistricer,

231 N.J. Super. 143, 145 (Ch. Div. 1987)).

      Here, the document attached to the emails exchanged between Mitzner

and the Township attorney contained all of the essential terms of the agreement.

Among the essential terms contained in the document were liability admissions,

administrative closure of the charges, terms of employment separation, accrued

time, confidentiality, return of property, non-disparagement, and attorney's fees.

Valente never claimed any essential or material terms were missing from the

settlement document.

      Rather, Valente claimed there was no agreement as to the essential terms

because the matter was "subject to review by the mayor." We reject Valente's

contention the matter could not be considered settled until the Township's

governing body held a hearing and officially authorized its attorney to execute


                                                                            A-3180-21
                                       15
the settlement document. Where a municipal attorney has the authorization of

the governing body, the attorney may effectuate a settlement. Cf. City of Jersey

City v. Roosevelt Stadium Marina, Inc., 210 N.J. 315, 327 (App. Div. 1986)

(holding "unauthorized consent of a municipal attorney cannot bind the

governing body").

      The Township authorized its attorney to enter into settlements on its

behalf as part of her appointment as municipal counsel. Although the settlement

agreement was pending formal approval by the Township, that did not permit

Valente to reject the settlement agreed to by his attorney. If we accepted

Valente's reasoning, no agreement reached between a municipal attorney and a

litigant prior to municipal approval would be binding, bringing to a halt the

favored policy of settlement. We see no support for Valente's argument.

      Nor was there a need to conduct a hearing on the motion to enforce the

settlement. A plenary hearing is only necessary to resolve genuine issues of

material fact. See Eaton v. Grau, 368 N.J. Super. 215, 222 (App. Div. 2004).

Here, there were no disputed facts regarding the settlement. Valente submitted

no evidence his attorney lacked the authority to negotiate and accept a settlement

on his behalf. Therefore, there was no need for a hearing.




                                                                            A-3180-21
                                       16
      Contrary to the Commission's decision, the fact that the Township

conducted a disciplinary hearing, as demanded by Valente's substitute counsel,

did not "cut against [the Township's] argument that a valid settlement had been

reached." The Commission erroneously concluded "there would be no need for

such a hearing if there was truly a settlement."

      The Commission's decision lacks support in the record. It is undisputed

the Township's July 21, 2021 letter maintained a settlement was reached and

placed Valente on notice that the Township would proceed with a hearing on

August 11, 2021 without prejudice to claiming the parties had a settlement. In

that letter, the Township attorney expressly advised Valente's attorney that the

Township was not waiving any rights by conducting a hearing and "reserved the

right to continue to assert a settlement has been reached." Additionally, the

Township's attorney reiterated this position at the outset of the August 11, 2021

hearing, stating the Township intended to pursue enforcing the settlement, "but

in the interest of due process and preserving the record, we've agreed to conduct

the hearing this morning."

      Having reviewed the record, we are satisfied the Commission's findings

of fact lacked substantial evidence in the record and its conclusions were based

on a misapplication of the law. Therefore, the Commission's decision was


                                                                           A-3180-21
                                       17
arbitrary, capricious, and unreasonable.       Consequently, we reverse the

Commission's final order and remand for the entry of a final order affirming the

ALJ's decision.

      Reversed and remanded. We do not retain jurisdiction.




                                                                          A-3180-21
                                      18